Citation Nr: 9916396
Decision Date: 06/15/99	Archive Date: 08/06/99

DOCKET NO. 98-07 993               DATE JUN 15, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 rating decision by the Chicago,
Illinois, Regional Office (RO) of the Department of Veterans
Affairs (VA). The veteran testified before the undersigned member
of the Board in April 1999 by means of a videoconference hearing.

REMAND

The claims file includes medical diagnoses of PTSD, the veteran's
assertions regarding stressors (presumed to be true for well-
grounded purposes), and medical evidence linking PTSD to those
stressors in the form of VA examination reports. The claim is
therefore well-grounded. 38 U.S.C.A. 5107(a). It appears that the
veteran's claim has been denied on the merits for lack of a clear
medical diagnosis of PTSD as well as a lack of verified stressors.

With regard to the lack of verified stressors, the RO apparently
has determined that the veteran has not furnished sufficient
details of the claimed stressors to allow for verification. The
Board notes that an early PTSD questionnaire submitted by the
veteran was sparse and did not set forth the specific details of
the claimed events. However, subsequent information furnished by
the veteran, including testimony offered at the April 1999 Board
hearing, while certainly still lacking some details, does, in the
Board's view,, contain sufficient information to warrant a request
for verification to the U.S. Armed Service Center for Research of
Unit Records (USASCRUR). Should the USASCRUR request additional
details, the veteran must be informed of the USASCRUR's
requirements prior to adjudicating the claim. Cohen v. Brown, 10
Vet. App. 128, 149 (1997).

2 -

Accordingly, the case is hereby REMANDED for the following actions:

1. The RO should review the file, and prepare a detailed summary of
the claimed stressors. The RO should forward a copy of the detailed
summary of the claimed stressors, a copy of the veteran's Form DA
20, and copies of any other relevant service or service medical
records, to the United States Armed Services Center for Research of
Unit Records (USASCRUR), 7798 Cissna Road, Springfield, Virginia
22150-3197. The USASCRUR should be requested to provide any
additional information that might corroborate the veteran's claim
of participation in combat and his claimed stressor.

2. If USASCRUR responds that additional information is necessary,
the RO should forward to the veteran a summary of such required
information. Following the receipt of a final response from the
USASCRUR, the RO must prepare a report detailing the nature of any
stressor which it has determined is verified by the record.

3. If, and only if, the RO determines that the record establishes
the existence of a stressor or stressors, then the RO should
schedule the veteran for psychiatric examination to determine
whether the veteran has PTSD under the criteria as set forth in the
Fourth Edition of the American Psychiatric Association's Diagnostic
and Statistical Manual for Mental Disorders (DSM-IV), and, if the
veteran has PTSD, whether it is related to any verified
stressor(s). The RO must provide the

3 -

examiners with it summary of any verified stressor(s), and the
examiners must be instructed that only these events may be
considered for the purpose of determining whether exposure to an
inservice stressor has resulted in the current psychiatric
symptoms. The examination report(s) should include a complete
rationale for all opinions expressed. It is imperative that the
claims file be reviewed by the examiners in connection with the
examination.

4. After undertaking any additional development deemed appropriate,
the RO should review the expanded record and adjudicate the issue
of service connection for PTSD on a de novo basis, to include a
formal determination as to whether the veteran was engaged in
combat. If the RO's decision is adverse to the veteran, then he and
his representative should be furnished an appropriate supplemental
statement of the case and be afforded an opportunity to respond.
The case should then be returned to the Board for further appellate
review.

The purpose of this remand is to clarifying information and to
accord the veteran due process of law. The Board intimates no
opinion as to the outcome warranted in this matter. The veteran and
his representative are free to submit additional evidence and
argument in support of the appeal.

ALAN S. PEEVY Member, Board of Veterans'Appeals

- 4 -

